 

Case 1:20-cv-04248-FB-RLM Document 4-2 Filed 09/11/20 Page 1 of 4 PagelD #: 40

i

Exhibit 2

 

 
Case 1:20-cv-04248-FB-RLM Document 4-2 Filed 09/11/20 Page 2 of 4 PagelD #: 41

 

Wa ‘U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES ° Public Health Service
ee a Centers for Disease Control

and Prevention (CDC)
Atlanta GA 30333

Denial of Entry
Dear: Ildar Gimadiev Date: 09/08/2020

The Centers for Disease Control and Prevention (CDC), in accordance with 42 Code of Federal Regulations § 71.51, has
denied your request dated 09/08/2020 to import one or more dogs into the United States. Your request is denied based on
the reason(s) indicated below:

Documentation contains information that is inaccurate, unverifiable, or is missing information.

[_] Documentation contains information reasonably believed to be false.

X] Rabies vaccination certificate was not provided.

[_] Rabies vaccination certificate was invalid/expired.

[_] Dog’s first rabies vaccination was received less than 28 days before importation.

[_] Dog was not healthy.

[_] Dog was from Egypt OR originated in Egypt and lived in other country(ies) for less than 6 months
[_] Other: 2 dogs in shipment not declared to Customs. Rabies documentation not provided as well.

If you wish to appeal this decision, you must be the owner, importer, or broker of record, and submit your appeal within
five (5) business days of receiving this denial. To submit an appeal please include all the following information:

e Include your name, address, phone number, and email

e Confirm that you are the owner, importer, or broker of record

e Provide the arrival airport, date of arrival, and the country the dog(s) originated in

e State the reason for your appeal and why you believe CDC made a mistake in denying entry to the dog(s)
Denials for importation permits from dogs coming from Egypt are final and may not be appealed.

To submit an appeal or if you have questions, please contact:
Director, Division of Global Migration and Quarantine
RE: Dog Denial of Entry
1600 Clifton Road NE, Mailstop: V18-2
Atlanta, GA 30333
CDCAnimalImports@cde.gov

Please be aware, submitting an appeal does not delay the re-exportation of the dog(s).

Once received, a senior CDC official will review and decide your appeal. CDC will then issue a written response, which
will constitute final agency action. A successful appeal does not entitle you to recover any costs related to the initial denial
but allows you to import the dog(s) into the United States. For more information, please see
www.cdc.gov/importation/laws-and regulations/index.html under Foreign Quarantine Regulations.

Sincerely,

eg

Dr. Clive M. Brown, MBBS, MPH, MSc, DTM&H (London)
Chief, Quarantine and Border Health Services Branch

Division of Global Migration and Quarantine

National Center for Emerging and Zoonotic Infectious Diseases
Centers for Disease Control and Prevention
 

 

Centers for Disease Control and Prevention (CDC}

, National Center for Emerging and Zoonotic Infectious Diseases

Division of Global Migration and Quarantine

 

251703

QARS #

Disposition Form for Baggage and Cargo

 

1. Port of Entry

 

2. Entry Date/Time (24h)

3. Conveyance 4. CDC Quarantine Station

 

 

5. Quarantine Officer

 

JFK 9/8/2020 $U102 NYQS Stephanie Michel
6. CDC Notified by (Agency/Officer/Telephone/E-mail): 7. U.S. Customs and Border Protection (CBP) Form Attached (check ail that apply):
CBP Officer Sylvester Snell [_] betention Notice (6051D) — [] Re-Export (7512)

C] Seized Property (6051S)

J Other

Cl Entry (3461)
[| Mail Interception (287)

sylvester.a.snell@cbp.dhs.gov

 

 

 

8. Name of Owner 9. Owner's Address 10. Owner's Telephone/Fax/E-mail
lidar Gimadiev Street/City/State; 2840 57 Avenue Apt. 14E | Phone: 551-795-3000
treet/ iy/State 11368, USA Email: ildar.gimadiev@gmail.com
Zip Code/Country:
11. Passport Information/Country | 12. Master/House Waybill # 13. Item's Country of Origin
N/A Russia

 

 

 

14. Broker Name/Address/Telephone/E-mail 15. Conveyance Representative's Name/Address/Telephone/E-mail

Anna Sanosyan
Email: asanosyan-x@aeroflot.ru

 

16. Description of Items Held or Denied Entry 17. Reason Held or Denied Entry (ref. 42 CFR Part 71)

In accordance with 42 Code of Federal Regulation (CFR) part 71.51 All dogs entering
the United States must be healthy and have proof of valid rabies vaccination. Dogs
must be vaccinated at 3 months or older and at least 28 days before arrival into the
United States. Documentation accompanying shipment must be complete and meet
all criteria for eniry at time of arrivai.

9 dog(s), between 5 mos to 2 yrs old, whose rabies
vaccine certificate(s) contain inaccurate or
unverifiable information, or information reasonably
believed to be false. Therefore CDC denies entry.

 

 

18. No. of Items 9 19. Items Declared to Customs?

20. Quarantine Station Action/Shipment Status (check all that apply):

 

 

[_] Requested other documents*
CJ Abandoned by importer

CT] Requested post-entry LC] Awaiting permit
CJ Requested hold Denied entry
C] Shipped in-bond to taxidermist/other location (name/address)

 

Digitally signed by Stephanie Michel- | 22. Date

Stephanie Michel -S's

Date: 2020.09.09 15:05:33 -04'00"

21. Quarantine Officer's Signature

09/09/2020

 

23. Owner/Broker's Signature (only indicates receipt of CDC Form 75.41) 24, Date

 

 

25. Final Disposition of Item(s}** (check all that apply): C] Allowed entry to original importer

CJ Allowed entry to another (not original) importer (write in #26 below)
C] Destroyed by (agency)

Cl Donated (write in #26 below}

C] Repackaged C] Re-Exported

 

 

 

26. Final Destination (Name/Address/Telephone/E-mail) 27. Date
Acceptance/Chain of Custody
Date Name (Individual/ Agency/Organization) Telephone Item | Quantity | Signature

 

 

 

 

 

 

 

 

 

 

 

 

Form Instructions: Quarantine Station to complete if unable to clear a shipment (one form/shipment) under CDC regulations immediately upon entry.
* Taxidermist certificate, documentation that item has been rendered noninfectious, necropsy/rabies test results, rabies vaccine certificate, etc.
** As agreed upon by importer (or agent), CBP, CDC and other agencies with authority over the item. COPY: [-] Quarantine Station [_Jowner

CDC Form 75.41 (E), Revised June 2010, CDC Adobe Acrobat Pro 2017 Electronic Version, August 2020 Z F]cap [-|Conveyance
| Other Federal Agency

  

 
 

 

Centers tor Disease Control and Prevention (CDC)

, National Center for Emerging and Zoonotic Infectious Diseases
QARS #

251707

Division of Global Migration and Quarantine

Disposition Form for Baggage and Cargo

 

1. Port of Entry | 2. Entry Date/Time (24h) | 3. Conveyance 4. CDC Quarantine Station 5. Quarantine Officer

 

 

 

 

JFK 9/8/2020 SU102 NYQS Stephanie Michel
6. CDC Notified by (Agency/Officer/Telephone/E-mail): 7. U.S. Customs and Border Protection (CBP) Form Attached (check all that apply):
CBP Officer Sylvester Snell [J Detention Notice (6051D) — [_] Re-Export (7512)

[] entry (3462) [_] seized Property (6051S)
C] Mail Interception (287) [| Other

sylvester.a.snell@cbp.dhs.gov

 

 

10. Owner's Telephone/Fax/E-mail

Phone: 551-795-3000
Email: ildar.gimadiev@gmail.com

9. Owner's Address

9840 57 Avenue Apt. 14E

Street/City/State:
. 11368, USA
Zip Code/Country:

8. Name of Owner

lidar Gimadiev

 

12. Master/House Waybill #

N/A

13. Item's Country of Origin
Russia

11. Passport Information/Country

 

 

 

14. Broker Name/Address/Telephone/E-mai! 15. Conveyance Representative's Name/Address/Telephone/E-mail

Anna Sanosyan
Email: asanosyan-x @ aeroflot.ru

 

16. Description of Items Held or Denied Entry 17. Reason Held or Denied Entry (ref. 42 CFR Part 71)

In accordance with 42 Code of Federal Regulation (CFR) part 71.51 All dogs entering
the United States must be healthy and have proof of valid rabies vaccination. Dogs
must be vaccinated at 3 months or older and at least 28 days before arrival into the
United States. Documentation accompanying shipment must be complete and meet
all criteria for entry at time of arrival.

2 dog(s), 8-16 weeks of age, who were not
declared to Customs. Rabies documentation
not provided. Therefore CDC denies entry.

 

18. No. of items 2

 

19. Items Declared to Customs? cl] Yes No

 

20. Quarantine Station Action/Shipment Status (check all that apply):

CJ Requested post-entry
C] Requested hold

CJ Shipped in-bond to taxidermist/other location (name/address)

[J Awaiting permit
Denied entry

Cl Requested other documents*
oO Abandoned by importer

 

21. Quarantine Officer's Signature

Stephanie Michel -S

Digitally signed by Stephanie Michel- | 22. Date

S 09/09/2020

Date: 2020.09.09 15:18:32 -04'00"

 

23. Owner/Broker's Signature (only indicates receipt of CDC Form 75.41)

24. Date

 

 

25. Final Disposition of Item(s)** (check all that apply):

C] Donated (write in #26 below)
CO Repackaged

C] Re-Exported

CJ Allowed entry to original importer
CJ Allowed entry to another {not original) importer (write in #26 below)
Cl Destroyed by (agency)

 

 

 

 

26. Final Destination (Name/Address/Telephone/E-mail) 27. Date
Acceptance/Chain of Custody
Date Name (Individual/ Agency/Organization) Telephone Item | Quantity | Signature

 

 

 

 

 

 

 

 

 

 

 

Form Instructions: Quarantine Station to complete if unable to clear a shipment {one form/shipment} under CDC regulations immediately upon entry.
* Taxidermist certificate, documentation that item has been rendered noninfectious, necropsy/rabies test results, rabies vaccine certificate, etc.
+* As agreed upon by importer (or agent), CBP, CDC and other agencies with authority over the item. COPY: c Quarantine Station [Owner

CDC Form 75.41 (E), Revised June 2010, CDC Adobe Acrobat Pro 2017 Electronic Version, August 2020 Broker F|cpp F- |Conveyance
Other Federal Agency

 
